Citation Nr: 0832683	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for venous insufficiency in 
the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1967 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

As support for his claim, the veteran testified at a hearing 
at the RO in March 2005 before an Acting Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel 
Board hearing.  In July 2005, the Board remanded the claim to 
the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  In November 2006, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claim and returned the file to the 
Board for further appellate review.  

After another Board remand in March 2008, the veteran was 
scheduled for another Travel Board hearing, which he had in 
July 2008 before the undersigned VLJ.


FINDING OF FACT

There is competent and credible evidence indicating it is at 
least as likely as not the veteran has venous insufficiency 
in both his legs from injury he sustained to these 
extremities during his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bilateral leg venous insufficiency disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless error).

Analysis

The veteran attributes his current venous insufficiency 
disorder to heavy exertion on his legs from running, 
standing, and jumping on concrete, and other activities 
during his boot camp training.  He says his legs and feet 
swelled up at the time.  See the transcript of his July 2008 
hearing testimony.  He also testified during his prior, March 
2005, Board hearing that during boot camp he went to sick bay 
for treatment of swollen legs (including his feet) and was 
hospitalized for one week.  He added that, although he 
continued to experience problems with his lower extremities 
during service, he only once thereafter sought medical care 
(while stationed in Hawaii).  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  To establish service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The veteran clearly has a current, clinically diagnosed, 
disability of peripheral vascular disease and deep varicose 
veins, thus meeting the threshold requirement for any 
service-connection claim that he have proof of the condition 
alleged.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Recent VA and private 
medical records are replete with diagnosis and extensive 
treatment for this venous insufficiency disorder affecting 
both his legs.  Therefore, the evidence clearly shows he has 
the claimed condition.

But of equal or even greater significance, the March 2006 VA 
compensation examiner determined there is a nexus (i.e., an 
etiological link) between the veteran's current bilateral 
venous insufficiency disorder and his military service.  
Specifically, the examiner stated that "[t]he current 
vascular disorder of both lower extremities is as likely as 
not related to the veteran's military service."  
This medical opinion provides highly probative competent 
evidence etiologically relating the veteran's current venous 
insufficiency disorder to the type repetitive-stress injury 
he sustained while on active duty.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



And although the March 2006 VA examiner also observed that a 
"hematoma" of the right calf, in particular, was noted 
during the veteran's military entrance examination, there is 
simply insufficient competent evidence to conclude that 
hematoma was an indication of a pre-existing condition like 
venous insufficiency that, in turn, would invoke 
consideration of whether there was chronic aggravation during 
service of a pre-existing condition.  See VAOPGCPREC 3-2003 
(July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

Further, there are two other competent opinions of record 
that lack as strong bases, but still support the above 
opinion, by at least indicating the strong possibility of 
attributing the veteran's venous insufficiency disorder to 
his military service.  First, in an April 2003 letter, a 
private physician's assistant stated that he had first 
treated the veteran in 1983 for varicose veins, described 
this disability as "certainly long standing," and also 
expressed his opinion that this disorder "easily could have 
been present for 15 years or more," which appears to relate 
the veteran's vascular disability to his time on active 
military duty during 1967 to 1971.  However, the letter did 
not provide rationale for the opinion or state that the 
physician's assistant had reviewed the veteran's claim file 
for the pertinent medical and other history (including the 
in-service and post-service medical records contained in the 
claims file).  Second, the June 2002 VA examination similarly 
expressed the opinion that the veteran's disorder, diagnosed 
as primarily superficial bilateral venous insufficiency of 
the legs with venous claudication, had its onset during his 
active military service.  But the examiner also acknowledged 
that this conclusion was based on the veteran's self-reported 
history and that the examiner did not have personal access to 
the veteran's claim file.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)  



Nonetheless, considering all three opinions together, there 
is highly probative and competent evidence of a nexus (link) 
between the veteran's current venous insufficiency disorder 
and the contended injury to his legs during his military 
service, especially during his basic training.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d 1375; D'Amico v. West, 209 
F.3d 1326; Hibbard, 13 Vet. App. 548; Collaro, 136 F.3d 1308. 

The Board realizes the veteran's service medical records 
(SMRs) are unremarkable for relevant complaints, treatment, 
or diagnosis of a bilateral venous insufficiency disorder 
involving his lower extremities.  That notwithstanding, 
overall, the positive evidence of record clearly outweighs 
any negative evidence in this case.  Indeed, weighing heavily 
on the veteran's side are the favorable nexus opinion from 
the relatively recent VA examination report, the other 
favorable competent medical evidence also indicating the 
possibility of a nexus, and many years of continuous 
treatment for a debilitating venous disorder affecting both 
legs.  In fact, there is no contravening competent evidence 
of record.  And merely because the venous insufficiency 
disorder was not diagnosed during service does not preclude 
service connecting it where, as here, there is probative 
medical evidence relating this disorder to the veteran's 
military service.  See again 38 C.F.R. § 3.303(d) and Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certainly then, resolving all reasonable doubt in the 
veteran's favor, the evidence supports service connection for 
a bilateral leg venous insufficiency disorder based on direct 
incurrence of this condition in service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 




ORDER

The claim for service connection for bilateral leg venous 
insufficiency is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


